DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on September 9, 2020. Claims 1-20 are pending. Claims 1-20 represent CONTROLLING A DISPLAY TO PROVIDE A USER INTERFACE.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a computer program product, comprising a non-transitory computer-readable medium having computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: receive visual content to be displayed on a display of a user device; generate obfuscation data for obscuring the visual content and controlling the display to render a user interface on which the visual content is obscured according to the obfuscation data; and transmit, from the user device to a remote device, a request to stop obscuring the visual content, wherein the request is transmitted in response to a drag gesture detected at the user device; wherein the executable instructions are configured to respond as the drag gesture is performed by modifying the obfuscation data to reduce a level of obfuscation applied to the visual content before the request has been accepted, wherein the visual content remains obscured but with a lower level of obfuscation; wherein the executable instructions are configured to respond to subsequent acceptance of the request at the remote device by controlling the display to stop obscuring the visual content, thereby rendering the visual content fully visible on the display,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457